DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,897,801 in view of Guang (US 20160081147 A1).
In claim 1, Pat 10,897,801 discloses in claim 1, an LED tube lamp (col. 121, line 2), comprising: 
a glass tube having two ends (line 3); 
an LED light strip attached to an inner circumferential surface of the glass tube (lines 4-5); 
a plurality of LED light sources mounted on the LED light strip (lines 6-7); 
a power supply module electrically connected to the LED light strip and configured to drive the plurality of LED light sources (lines 8-10); and 
a first end cap and a second end cap respectively attached at the two ends of the glass tube, each of the first and second end caps comprising a lateral wall and an end wall, the lateral wall substantially being coaxial with the glass tube and connected to the glass tube, the end wall substantially being perpendicular to an axial direction of the lateral wall and connected to an end of the lateral wall away from the glass tube, wherein the end wall comprises an insulating portion made of an insulating material and at least one opening being on the end wall (lines 11-22), 
wherein the power supply module comprises a printed circuit board and a plurality of electronic components mounted on the printed circuit board, the printed circuit board comprises a first surface and a second surface opposite to and substantially parallel to the first surface, and the first surface and the second surface of the printed circuit board are substantially parallel with the axial direction of the lateral wall (lines 22-29); 
wherein at least some of the plurality of electronic components comprise a rectifying circuit having at least two input terminals and configured to rectify a signal received from the at least two input terminals, at least one of the plurality of electronic components comprises a filtering circuit electrically connected to the rectifying circuit (lines 30-35); except:
wherein the plurality of electronic components comprise a fuse, the fuse is positioned close to the end wall of the first end cap and connected to one of the input terminals of the rectifying circuit.
However, Guang discloses in Figs. 2-3, wherein the plurality of electronic components comprise a fuse (FU1, FU2, FU3), the fuse is positioned close to the end wall of the first end cap and connected to one of the input terminals of the rectifying circuit (Fig. 2 and [paragraph 31]).
Therefore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the features Guang into claim 1 of pat 10,897,801 wherein the fuse protect the circuit from power surge as taught by paragraph 31 of Guang, and also provides easy access to the fuse when it is blown for repair.
Claims 2-4 of US10,897,801 recite the limitations of claims 2-4 of the instant application. 
4.	Claims 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-6 of U.S. Patent No. 10,560,989 in view of Guang. 
In claim 29, pat 10,560,989 discloses in claim 1, an LED tube lamp (col. 120, line 5), comprising: 
a tube having two ends (line 6); 
an LED light strip attached to an inner circumferential surface of the tube (lines 7-8); 
a plurality of LED light sources mounted on the LED light strip (lines 9-10); 
a power supply module electrically connected to the LED light strip and configured to drive the plurality of LED light sources (lines 11-13); and 
a first end cap and a second end cap respectively attached at the two ends of the tube, each of the end caps comprising a lateral wall and an end wall, the lateral wall substantially being coaxial with the tube and connected to the tube, the end wall substantially being perpendicular to an axial direction of the lateral wall and connected to an end of the lateral wall away from the tube (lines 14-21), 
wherein the power supply module comprises a printed circuit board and a plurality of electronic components mounted on the printed circuit board, the printed circuit board comprises a first surface and a second surface opposite to and substantially parallel to the first surface, and the first surface and the second surface of the printed circuit board are substantially parallel with the axial direction of the lateral wall (lines 22-29); 
wherein at least some of the plurality of electronic components comprise a rectifying circuit having at least two input terminals and configured to rectify a signal received from the at least two input terminals, at least one of the plurality of electronic components comprises a filtering circuit electrically connected to the rectifying circuit (lines 30-36); 
wherein the end wall comprises a first portion made of an insulating material (line 41-42); except:
wherein the plurality of electronic components comprise a fuse which is positioned closest to the end wall of the first end cap and connected to one of the input terminals of the rectifying circuit.
However, Guang discloses in Figs. 2-3, wherein the plurality of electronic components comprise a fuse (FU1, FU2, FU3), the fuse is positioned close to the end wall of the first end cap and connected to one of the input terminals of the rectifying circuit (Fig. 2 and [paragraph 31]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the features Guang into claim 1 of pat 10,560,989 to provide easy access to the fuse when it is blown for repair.
Claims 2-3 and 5-6 in Patent No. 10,560,989 recite the limitations of claims 30-33 in the instant application.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 29-30 and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guang (US 20160081147 A1).
With regards to claim 29, Guang disclose an LED tube lamp [Fig. 3-4], comprising: 
a tube (12) having two ends; 
an LED light strip (20) attached to an inner circumferential surface of the tube [Fig. 3]; 
a plurality of LED light sources mounted on the LED light strip [Fig 1 and paragraph 29]; 
a power supply module (18, 19) electrically connected to the LED light strip and configured to drive the plurality of LED light sources [paragraphs 17 and 28]; and 
a first end cap and a second end cap (14, 16) respectively attached at the two ends of the tube [paragraph 18], each of the first and second end caps comprising a lateral wall (tubing section for the caps) and an end wall (end wall for the caps where pins 30/32 and 34/36 protruded out, see Fig. 4), the lateral wall substantially being coaxial with the tube and connected to the tube (12), the end wall substantially being perpendicular to an axial direction of the lateral wall and connected to an end of the lateral wall away from the tube (12), 
 wherein the power supply module comprises a printed circuit board (18, 19) and a plurality of electronic components mounted on the printed circuit board (as seen in Figs 1-4), the printed circuit board comprises a first surface and a second surface opposite to and substantially parallel to the first surface, and the first surface and the second surface of the printed circuit board are substantially parallel with the axial direction of the lateral wall [Fig. 3]; 
wherein at least some of the plurality of electronic components comprise a rectifying circuit ([0028], rectifier circuit and filter circuit on PCB 18) having at least two input terminals (coupled to 38a in Fig. 2) and configured to rectify a signal received from the at least two input terminals (30, 32, 34, 36) at least one of the plurality of electronic components comprises a filtering circuit (filter circuit 40, [0029]) electrically connected to the rectifying circuit ([paragraphs 28-30]); 
wherein the plurality of electronic components comprise a fuse (FU1, FU2, FU3), the fuse is positioned close to the end wall of the first end cap and connected to one of the input terminals of the rectifying circuit (Fig. 2 and [paragraph 31]);
wherein the end wall comprises a first portion made of an insulating material (Fig. 3; [paragraphs 21-22]; note: the end cap would be made of insulating material to prevent any short circuit with the electrode pins).
In claim 30, Guang further discloses the LED tube lamp according to claim 29, wherein each of the end caps (14, 16) comprises at least one conductive pin (30, 32, 34, 36) connected to the first portion (end wall of the caps), and the fuse (FU1, FU2, FU3) is electrically connected between the at least one conductive pin (30) and one of the input terminals of the rectifying circuit (38a).
In claim 32, Guang further discloses the LED tube lamp according to claim 29, wherein the end wall comrises least one opening 26, 27, 34, 36 being on the end wall (see Fig. 3).
In claim 33, Guang further discloses the LED tube lamp according to claim 32, wherein the fuse is positioned closest to the at least one opening (Fig. 2 and [paragraph 31]).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guang (US 20160081147 A1) in view of Wilson (US 20130010459 A1).
With regards to claim 1, Guang disclose an LED tube lamp [Fig. 3-4], comprising: 
a tube (12) having two ends; 
an LED light strip (20) attached to an inner circumferential surface of the tube [Fig. 3]; 
a plurality of LED light sources mounted on the LED light strip [Fig 1 and paragraph 29]; 
a power supply module (18, 19) electrically connected to the LED light strip and configured to drive the plurality of LED light sources [paragraphs 17 and 28]; and 
a first end cap and a second end cap (14, 16) respectively attached at the two ends of the tube [paragraph 18], each of the first and second end caps comprising a lateral wall (tubing section for the caps) and an end wall (end wall for the caps where pins 30/32 and 34/36 protruded out, see Fig. 4), the lateral wall substantially being coaxial with the tube and connected to the tube (12), the end wall substantially being perpendicular to an axial direction of the lateral wall and connected to an end of the lateral wall away from the tube (12), wherein the end wall comprises an insulating portion made of an insulating material (Fig. 3; [paragraphs 21-22]; note: the end cap would be made of insulating material to prevent any short circuit with the electrode pins) and at least one opening 26, 27, 34, 36 being on the end wall,
 wherein the power supply module comprises a printed circuit board (18, 19) and a plurality of electronic components mounted on the printed circuit board (as seen in Figs 1-4), the printed circuit board comprises a first surface and a second surface opposite to and substantially parallel to the first surface, and the first surface and the second surface of the printed circuit board are substantially parallel with the axial direction of the lateral wall [Fig. 3]; 
wherein at least some of the plurality of electronic components comprise a rectifying circuit ([0028], rectifier circuit and filter circuit on PCB 18) having at least two input terminals (coupled to 38a in Fig. 2) and configured to rectify a signal received from the at least two input terminals (30, 32, 34, 36) at least one of the plurality of electronic components comprises a filtering circuit (filter circuit 40, [0029]) electrically connected to the rectifying circuit ([paragraphs 28-30]); 
wherein the plurality of electronic components comprise a fuse (FU1, FU2, FU3), the fuse is positioned close to the end wall of the first end cap and connected to one of the input terminals of the rectifying circuit (Fig. 2 and [paragraph 31]). 
Guang discloses wherein the tube is a transparent tube [paragraph 49]. Guang fails to explicitly disclose wherein the tube is glass. Wilson discloses at least one opening being on the end wall [Fig. 3 and paragraph 53]; and wherein the cover 20 is glass [paragraph 41].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the features of Wilson into the device of Guang wherein the glass tubing improves the light output.
9.	Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guang in view of Barnetson et al. (US 20150252958 A1). 
In claim 31, Guang discloses the LED tube lamp according to claim 30; except the end wall further comprises a second portion made of metal.
However, in the same field of endeavor, Barnetson discloses the end wall further comprises a second portion made of metal (paragraph [0031] the end caps are made of plastic, or metal or a combination thereof).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the features of Barnetson into the devise of Guang to provide rigidity for the end caps of the LED tube lamp.
10.	Claim(s) 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guang in view of Kim (US 7,929,100).
In claim 34, Guang discloses the LED tube lamp according to claim 29; except wherein the LED light strip comprises two first soldering pads arranged at an end of the LED light strip and the two first soldering pads respectively electrically connect to two second soldering pads on the printed circuit board.
However, Kim discloses in Figs 1 and 4A-4B, wherein the LED light strip (110 is a light strip) comprises two first soldering pads (two pads 119) arranged at an end of the LED light strip and the two first soldering pads (119) are respectively electrically connected to two second soldering pads (238) on the printed circuit board (col. 6, lines 65-67) the solder pad 119 of the LED FPCB 110 is disposed in such a fashion as to rest on the solder pad 238 of the main circuit board 230).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the features of Kim into the device of Guang, wherein the pads are electrically connected by means of solder ball 240 in Fig. 4B of Kim when high heat applied for clean and clear connection.
In claim 35, Guang in view of Kim discloses the LED tube lamp according to claim 34, wherein Kim further discloses the printed circuit board (230) is disposed on the end of the LED light strip (110).
In claim 36, Guang in view of Kim discloses the LED tube lamp according to claim 35, wherein Kim further discloses the two first soldering pads (119) are arranged on the end of the LED light strip (110) on which the printed circuit board (230) is disposed.
11.	Claim(s) 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guang in view of Wilson as applied to claim 1 above, and further in view of Kim.
In claim 2, Guang in view of Wilson discloses the LED tube lamp according to claim 1; except wherein the LED light strip comprises two first soldering pads arranged at an end of the LED light strip and the two first soldering pads are respectively electrically connected to two second soldering pads on the printed circuit board.
However, Kim discloses in Figs 1 and 4A-4B, wherein the LED light strip (110 is a light strip) comprises two first soldering pads (two pads 119) arranged at an end of the LED light strip and the two first soldering pads (119) are respectively electrically connected to two second soldering pads (238) on the printed circuit board (col. 6, lines 65-67) the solder pad 119 of the LED FPCB 110 is disposed in such a fashion as to rest on the solder pad 238 of the main circuit board 230).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the features of Kim into the device of Guang and Wilson, wherein the pads are electrically connected by means of solder ball 240 in Fig. 4B of Kim when high heat applied for clean and clear connection.
In claim 3, Guang in view of Wilson and Kim discloses the LED tube lamp according to claim 2, wherein Kim further discloses in Fig. 4B, the printed circuit board (230) is disposed on the end of the LED light strip (110).
In claim 4, Guang in view of Wilson and Kim discloses the LED tube lamp according to claim 3, wherein Kim further discloses the two first soldering pads (119) are arranged on the end of the LED light strip (110) on which the printed circuit board (230) is disposed.
In claim 5, Guang in view of Wilson and Kim discloses the LED tube lamp according to claim 3, wherein Guang discloses in Figs. 2-4, each of the end caps (14 and 16) comprises two conductive pins (30/32 and 34/36) connected to the insulating portion, and the fuse (FU1) is electrically connected between one of the two conductive pins (30) and one of the input terminals of the rectifying circuit (38a).
In claim 6, Guang in view of Wilson and Kim discloses the LED tube lamp according to claim 5, wherein Guang further discloses the rectifying circuit comprises: 
a first full-wave bridge rectifying circuit (38a), having two input terminals electrically connected to the two conductive pins (30/32) of one of the end caps (14), respectively, and having a positive output terminal and a negative output terminal (outputs from 38a); and 
a second full-wave bridge rectifying circuit (38b), having two input terminals electrically connected to the two conductive pins (34/36) of the other one of the end caps (16), respectively, and having a positive output terminal and a negative output terminal (outputs from 38b), wherein the positive output terminal of the first full-wave bridge rectifying circuit and the positive output terminal of the second full-wave bridge rectifying circuit are electrically connected to each other (at first one of input nodes for circuit 40), and the negative output terminal of the first full-wave bridge rectifying circuit and the negative output terminal of the second full-wave bridge rectifying circuit are electrically connected to each other (at second one of input nodes for circuit 40).
In claim 7, Guang in view of Wilson and Kim discloses the LED tube lamp according to claim 6, wherein Guang further discloses the filtering circuit comprises: 
an inductor (L1), having an end electrically connected to the positive output terminal of the first full-wave bridge rectifying circuit (38a) and the positive output terminal of the second full-wave bridge rectifying circuit (38b), and the other end regarding as one of filtering output terminals of the filtering circuit (40); 
a first capacitor (C0), having an end electrically connected to the end of the inductor, and the other end electrically connected to the negative output terminal of the first full-wave bridge rectifying circuit (38a) and the negative output terminal of the second full-wave bridge rectifying circuit (38b); and 
a second capacitor (C1), having an end electrically connected to the other end of the inductor (L1 via switch 46), and the other end regarding as the other one of the filtering output terminals of the filtering circuit (40).
In claim 8, Guang in view of Wilson and Kim discloses the LED tube lamp according to claim 5, wherein Guang further discloses the rectifying circuit comprises: 
a full-wave bridge rectifying circuit (38a or D7-D10), having two input terminals electrically connected to the two conductive pins (30/32) of one of the end caps (14), respectively, and having a positive output terminal and a negative output terminal (outputs from 38a); and 
a half-wave bridge rectifying circuit (D12-D13), having an input terminal electrically connected to one of the two conductive pins (34/36) of the other one of the end caps (16), and having a positive output terminal and a negative output terminal (outputs of the half-wave rectifier D12-D13), wherein the positive output terminal of the full-wave bridge rectifying circuit and the positive output terminal of the half-wave bridge rectifying circuit are electrically connected to each other (at one of the inputs for circuit 40), and the negative output terminal of the full-wave bridge rectifying circuit and the negative output terminal of the half-wave bridge rectifying circuit are electrically connected to each other (at another one of the inputs for circuit 40).
In claim 9, Guang in view of Wilson and Kim discloses the LED tube lamp according to claim 8, wherein the filtering circuit (40) comprises: 
a first capacitor (C0), having an end electrically connected to the positive output terminal of the full-wave bridge rectifying circuit and the positive output terminal of the half-wave bridge rectifying circuit (at a node coupled to L1), and the other end electrically connected to the negative output terminal of the full-wave bridge rectifying circuit and the negative output terminal of the half-wave bridge rectifying circuit (at a node coupled to L2).
In claim 10, Guang in view of Wilson and Kim discloses the LED tube lamp according to claim 9, wherein the filtering circuit (40) further comprises: 
an inductor (L1), having an end electrically connected to the end of the first capacitor (C0), and the other end regarding as one of filtering output terminals of the filtering circuit (output of the filter 40); and 
a second capacitor (C1), having an end electrically connected to the other end of the inductor (L1 via switch 46), and the other end regarding as the other one of the filtering output terminals of the filtering circuit (ground terminal for 40).
Allowable Subject Matter
12.	Claims 11-28 and 37-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Related Prior Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Huang et al. (US 7887226 B2) teaches an LED lamp tube is disclosed to include a tube that admits light, circuit boards respectively mounted inside the tube, each circuit board carrying an array of LEDs, two end caps respectively capped on the ends of the tube to hold the circuit boards inside the tube and connectable to connectors of a conventional fluorescent bulb holder to secure the tube to the conventional fluorescent bulb holder, and a power cord extending from the circuit boards out of the tube for connection to power supply to obtain the necessary working voltage for the LEDs.
Ivey (US 20120147598 A1) teaches an LED-based tube light suitable for replacing a conventional 48-inch fluorescent tube light includes LEDs connected into a complete illumination circuit that runs exclusively through connectors at one end of the light. In an alternative embodiment, two LED groups are used, each group being connected exclusively to its own set of end connectors.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844